Citation Nr: 0330975	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  94-43 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of 
the ears.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for chronic 
thoracolumbar strain, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an RO rating decision of December 1992 
which denied service connection for a disability of the 
ears.  In April 1995, the RO denied service connection for a 
neck disability, and a rating higher than 20 percent for 
thoracolumbar strain; the veteran appealed those issues as 
well.  


FINDINGS OF FACT

1.  Disability of the ears began subsequent to service and 
was not caused by any incident of service.

2.  Disability of the neck began subsequent to service and 
was not caused by any incident of service.

3.  Thoracolumbar strain is no more than moderate in degree 
and produces no more than moderate limitation of motion.


CONCLUSION OF LAW

1.  A chronic ear disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A chronic neck disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  The criteria for an evaluation in excess of 20 percent 
for thoracolumbar strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5292, 5295 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active duty for training from October 1983 
to March 1984, he had later reserve service.  He served on 
active duty in the Army from October 1990 to June 1991, 
including service in Soutwest Asia during the Persian Gulf 
War.  

Service medical records show that in March 1991, the veteran 
fell down during a volleyball match with trauma to the right 
arm and left side of the chest up to the neck.  X-rays of 
the cervical spine did not disclose any abnormalities.  The 
veteran was given two days of sick leave.  In May 1991, he 
complained of periodic back pain.  In addition, he said he 
was hit in the head about 4 days earlier, and had pain in 
the top and bottom of his ear.  On examination, he was 
tender to the left temporomandibular joint (TMJ).  The 
assessment was TMJ contusion.  No separation examination is 
of record.

On a VA ENT examination in November 1991, a history of 
trauma to the left side of the head was noted.   On 
examination, the tympanic membranes were retracted with 
fluid bilaterally.  He also had right posterior adenopathy 
of the neck.  The assessment was bilateral serous otitis, 
and right cervical adenopathy.  

On a VA orthopedic examination in December 1991, the veteran 
complained of back pain.  No neck pain was noted.  

On an audiometry examination in June 1992, air conduction 
threshold levels at the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz  were 20, 25, 20, 35, and 15 decibels, 
respectively.  Corresponding thresholds in the left ear were 
15, 20, 0, 15, and 10 decibels.  Speech recognition was 100 
percent in the right ear and 98 percent in the left ear.  
The veteran complained of "seashell" tinnitus.  The 
impression was bilateral conductive loss, mild.  

VA treatment records dated from July 1992 to January 1993 
show that in September 1992, the veteran was seen with a 2 
to 3 day history of sore ears, sore throat, and cough.  The 
impression was probable right ear infection.  When seen for 
follow-up later in the month, his ears were clear, and the 
condition was noted to have resolved.  

VA treatment records show that in September 1993, the 
veteran was brought in by the police in an ambulance, due to 
injuries sustained when he fell down some steps of a fire 
escape while resisting arrest.  X-rays of the lumbar and 
thoracic spines were normal.  X-rays of the cervical spine 
showed the cervical bodies to be normal; however there was 
some straightening of the usual lordotic curve, possibly due 
to muscle spasm.  There was no evidence of fracture or 
dislocation.  From September 1993 to February 1994, he was 
treated for chronic lumbar strain, which he attributed to a 
service injury.  He received physical therapy, and was 
provided with a TENS unit.  

On a medical evaluation conducted in connection with a claim 
for vocational rehabilitation in March 1994, a history of 
back pain was noted.  The doctor recommended no lifting over 
15 pounds, no sitting over 20 minutes, no standing over 1/2 
hour, no walking over 1/2 mile, no bending, and no playing 
sports.  

In April 1994, it was noted that he had missed his last 10 
physical therapy appointments.  

On a VA audiology consultation in June 1994, the veteran 
complained of periodic "seashell" tinnitus, occasional 
intermittent left ear discomfort and pain, and occasional 
hearing difficulty.  He had a history of a left side head 
injury in service, and also reported hazardous noise 
exposure in the military.  On examination, audiometric pure 
tone testing revealed hearing within normal limits 
bilaterally.  Acoustic immittance testing disclosed extreme 
negative middle ear pressure in both ears with primarily 
absent reflexes.  Speech discriminations scores were 96 
percent on the right and 100 percent on the left.  

On an ENT consultation in June 1994, the veteran related a 
long history of a feeling of fullness in both ears with some 
noises occurring, particularly on the left.  Examination 
disclosed both tympanic membranes to be retracted with some 
bubbles in the middle ear spaces.  There were no palpable 
neck nodes.  The impression was bilateral serous otitis.   

At an RO hearing in June 1994, the veteran said he was 
treated while in Saudi Arabia for ear problems after trauma 
to the head.  He said he now had infections, ringing in the 
ears, and hearing loss, which he felt were due to the 
service injury.  

An evaluation of the back in August 1994 noted that there 
was no evidence of disc disease.  In October 1994, it was 
felt that the back brace was not helping.  

A VA examination of the spine was conducted in October 1994.  
The veteran said that he had continued have back and neck 
pain since a service injury.  He said his low back pain 
radiated down to the thighs at times.  On examination, there 
was some tenderness over the right upper trapezius muscle 
area with some muscle tightness noted.  There was 5/5 
strength of the cervical spine muscles.  In the lumbar 
spine, painless range of motion was 0-60 degrees of flexion, 
0-20 degrees of extension, and 0-20 degrees of lateral 
flexion bilaterally.  Deep tendon reflexes, jerk, and 
pinprick sensation were preserved in the lower extremities.  
Straight leg raising elicited low back pain at 50 degrees on 
the right and 45 degrees on the left.  The assessment was 
residuals from strain injury for cervical spine and 
lumbosacral spine.  

On a VA general medical examination in October 1994, the 
veteran said he had chronic low back pain with left sciatic 
nerve distribution, with limitation of motion.  The 
pertinent diagnoses were chronic low back pain secondary to 
previous injury, and chronic otitis which had resolved.  

On another VA examination in October 1994, the veteran 
reported that he had experienced back pain radiating down 
his legs since falling on his back in service.  He also said 
he had some neck pain which was mild and radiated into his 
right arm.  He denied any tingling, numbness, or any 
difficulty with strength.  On examination, there was 
definite bilateral low lumbar tenderness.  There did not 
seem to be any pain or tenderness in the cervical spine.  
The impression was that the veteran had low back pain 
without clear evidence of fixed radiculopathy, although he 
complained of radiating pain into the feet.  

X-rays of the lumbosacral spine in November 1994 were 
unremarkable.

An audiological evaluation in February 1996 disclosed 
hearing essentially within normal limits with mild 
conductive hearing loss in the right ear.  Due to the 
extreme negative middle pressure in the ears, an ENT 
appointment was scheduled; however, he failed to report for 
2 subsequently scheduled evaluations.  

In January 1998, the veteran was treated for enlarged lymph 
nodes of the neck.  

A series of VA examinations was conducted in September 1998, 
including audiology, ear, and general medical examinations.  
On the audiology examination, the veteran complained of 
intermittent ear pain and hearing loss.  
An audiogram disclosed pure tone thresholds in the right ear 
at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
of 40, 20, 25, 30, and 40 decibels, respectively.  
Corresponding findings in the left ear were 20, 10, 5, 15, 
and 10 decibels.  Speech recognition ability was 96 percent 
in the right ear and 94 percent in the left ear.  Audiometry 
results revealed mild conductive hearing loss in the right 
ear and hearing within normal limits in the left ear.  
Otoscopic examination revealed apparent fluid in the right 
middle ear cavity with opaque tympanic membranes 
bilaterally.  An ear examination noted that the veteran said 
he had been aware of a hearing difficulty dating back to 
Desert Storm when he was working on a tank farm moving 
liquid fuel.  He complained of difficulty with 
discrimination intermittently.  He did not give any history 
of ear infection.  He said he was hit on the head with a 
pipe while in service, with no associated hearing loss noted 
at that time.  He had a history of questionable fluid in the 
ears noted in June 1992, cleared with antibiotic therapy.  
On examination, the auditory canals were clear, and the 
tympanic membranes were intact and mobile.  The impression 
was sensorineural hearing loss, mild, bilaterally, 
questionable history of onset while on active duty.  

On general medical examination, posture and gait were 
normal.  The neck was normal.  Musculoskeletal system 
appeared to be normal, although the veteran said he had 
increased joint pains for the past 6 to 12 months.  

The veteran complained of left ear pain and back and neck 
pain during hospitalizations in substance abuse treatment 
programs in August 1999 and December 2001.

In May 2002, a VA examination was conducted.  The veteran 
said he had experienced back and neck pain never since he 
slipped and fallen on his neck and back in service.  On 
examination, he had normal cervical lordosis.  There was 
mild tenderness on palpation above the paraspinal muscles of 
C4-5 bilaterally, with no neck muscle spasm.  Examination of 
the thoracolumbar spine showed mild increase in the lumbar 
lordosis and mild tightness of the paraspinal muscles of the 
thoracolumbar spine at T12, L1 and L2.  Painless, active 
range of motion of the lumbar spine was flexion to 90 
degrees, extension to 30 degrees, right an left flexion to 
35 degrees and rotation to 30 degrees bilaterally.  There 
was no weakness or sensory deficit of the lower extremities.  
Straight leg raising responded with mild hamstring tightness 
at 85 degrees bilaterally.  The veteran ambulated with a 
normal gait, and there was no apparent pain, incoordination, 
or fatigue for short or long distance ambulation in the 
hospital.  X-rays of the cervical spine showed a very small 
hypertrophic spur at C5.  X-rays of the thoracic spine 
showed mild degenerative changes and hypertrophic spurring 
of the upper thoracic spine.  X-rays of the lumbar spine 
were normal.  The impression was mild traumatic degenerative 
changes of the cervical and thoracic spine.  

The veteran has multiple service-connected conditions, 
including a psychiatric disorder with headaches which is 
rated 100 percent disabling.  

Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims, and of his 
and VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis and sensorineural 
hearing loss, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 ; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he has ear problems, including 
hearing loss and ear infections, due to an in-service blow 
to the head.  While the service medical records do show that 
the veteran sustained a blow to the head, the diagnosis at 
the time was of a contusion, and there is no medical 
evidence which links this injury to any subsequent ear 
disability.  The veteran's assertions of medical causation 
are not probative because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Further, an infection of the ears was not shown 
until several months after service, and resolved after 
treatment.  The medical evidence does not show that post-
service hearing loss was present in service, manifest to a 
compensable degree within a year after service, or due to 
any event of service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

With respect to his neck, the veteran contends that he 
injured his neck in service, at the same time he injured his 
back.  Service medical records show that the veteran was 
seen for evaluation of his neck in connection with a fall in 
March 1991.  However, no complaints or abnormalities of the 
cervical spine were shown after that until after an 
intercurrent post-service injury in September 1993.  
Subsequent to that injury, the veteran has complained 
periodically of neck pain which he attributes to service, 
but the Board finds the lack of any mention of neck pain 
until after the September 1993 injury to be more probative.  
The medical evidence does not show that a post-service neck 
disorder was present in service, that cervical spine 
arthritis was manifest to a compensable degree within a year 
after service, or that the current neck problem is due to 
any event of service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

Increased rating

Disability ratings are determined by the application of the 
VA's schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position,.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5295.  

The medical evidence clearly shows no more than moderate 
limitation of motion of the low back and moderate 
lumbosacral strain, and thus there is no basis for a rating 
higher than 20 percent for the back condition. The Board 
notes that there are also more recent rating criteria for 
back conditions.  See 68 Fed.Reg. 51454 (2003).  However, 
since the veteran does not have clinically confirmed 
radiculopathy, and his range of motion and other symptoms 
barely meet the criteria for a 20 percent rating, they will 
not be used, since they would not be more favorable to the 
veteran.  

As the preponderance of the evidence is against the claim 
for a higher rating for a back condition, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.   


ORDER

Service connection for a disability of the ears is denied.

Service connection for a neck disability is denied.

A rating higher than 20 percent for thoracolumbar strain is 
denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



